DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-20, the prior art does not disclose or reasonably suggest a laser assembly for generating a laser output light beam having an output frequency with a corresponding wavelength in the range of approximately 125nm to approximately 183nm, said laser assembly comprising: one or more fundamental lasers respectively configured to generate a fundamental light beam having a corresponding fundamental frequency; a plurality of intermediate frequency conversion stages collectively configured to generate one or more intermediate light beams using said one or more fundamental light beams, each of said one or more intermediate light beams having an associated intermediate frequency; a final frequency conversion stage configured to pass said one or more intermediate light beams through a plurality of Strontium tetraborate SrB407 (SBO) crystal plates that are cooperatively configured to form a periodic structure that achieves quasi-phase-matching (QPM) of said one or more intermediate light beams such that light exiting the plurality of SBO crystal plates includes said laser output light beam having said output frequency.
Re. Claim 21, the prior art does not disclose or reasonably suggest a method for generating a laser output light beam having an output frequency with a corresponding wavelength in the range of approximately 125nm to approximately 183nm, said method comprising: generating one or more fundamental light beams such that each said fundamental light beam has a corresponding fundamental frequency with a corresponding fundamental wavelength between about 1 µm and 1.1 µm; utilizing a plurality of intermediate frequency conversion stages collectively configured to generate one or more intermediate light beams using said one or more fundamental light beams, each of said one or more intermediate light beams having an associated intermediate frequency; 67KLA-082-1C(P5824US2) utilizing a final frequency conversion stage to pass said one or more intermediate light beams through an optical element including a plurality of Strontium tetraborate SrB407 (SBO) crystal plates that are cooperatively configured to form a periodic structure that achieves quasi-phase-matching (QPM) of said one or more intermediate light beams such that light exiting the optical element includes said laser output light beam having said output frequency.
Re. Claim 22, the prior art does not disclose or reasonably suggest an inspection system configured to inspect a sample using a laser output light beam having an output frequency with a corresponding wavelength in the range of approximately 125nm to approximately 183nm, wherein said laser output light beam is generated by a laser assembly comprising: one or more fundamental lasers respectively configured to generate a fundamental light beam having a corresponding fundamental frequency; a plurality of intermediate frequency conversion stages collectively configured to generate one or more intermediate light beams using said one or more fundamental light beams, each of said one or more intermediate light beams having an associated intermediate frequency; a final frequency conversion stage configured to pass said one or more intermediate light beams through an optical element, wherein said optical element includes a plurality of Strontium tetraborate SrB407 (SBO) crystal plates that are cooperatively configured to form a periodic structure that achieves quasi-phase-matching (QPM) of said one or more intermediate light beams such that light exiting the 68KLA-082-1C(P5824US2) optical element includes said laser output light beam having said output frequency.
Re. Claims 23, the prior art does not disclose or reasonably suggest an optical element configured to convert one or more input light frequencies into an output frequency with a corresponding wavelength in the range of approximately 125nm to approximately 183nm, wherein said optical element comprises: a plurality of Strontium tetraborate SrB407 (SBO) crystal plates that are configured such that a first crystal axis of said each SBO crystal plate is inverted with respect to a second crystal axis of said at least one adjacent SBO crystal plate, and wherein the thickness of at least one of said plurality of SBO crystal plates is substantially equal to an odd multiple of a critical length to enable quasi phase matching of the one or more input light frequencies and the output frequency, whereby light exiting the optical element includes said laser output light having said output frequency.
The most applicable prior art, see the attached PTO-892 and the IDS filed 1/30/22, fails to disclose or reasonably suggest a laser assembly, method, inspection system, or optical element comprising a plurality of Strontium tetraborate SrB407 (SBO) crystal plates having the characteristics as required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        9/6/22